FILED
                            NOT FOR PUBLICATION
                                                                               APR 21 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


OLIVIA QUIROZ-ROMAN,                             No.   19-70973

              Petitioner,                        Agency No. A077-234-195

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 16, 2020**
                               Pasadena, California

Before: SCHROEDER and COLLINS, Circuit Judges, and BAYLSON,*** District
Judge.

      Petitioner Olivia Quiroz-Roman, a native and citizen of Mexico, petitions

for review of the decision of the Board of Immigration Appeals (BIA) affirming

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Michael M. Baylson, United States District Judge for
the Eastern District of Pennsylvania, sitting by designation.
the Immigration Judge’s (IJ) denial of her application for withholding of removal

and relief under the Convention Against Torture (CAT). We deny the petition.

      1. The BIA upheld the IJ’s denial of withholding on the basis of the adverse

credibility finding. Substantial evidence supports the BIA’s determination.

      The IJ supported the adverse credibility finding with observations of

Petitioner’s demeanor. Such a determination is entitled to deference, because “IJs

are in the best position to assess demeanor,” and the IJ provided specific cogent

reasons for its determination. Shrestha v. Holder, 590 F.3d 1034, 1041–42 (9th

Cir. 2010).

      Petitioner also omitted information in her reasonable fear interview. In her

application for relief, Petitioner expressed fear of abuse at the hands of a man

named Mario, a member of a smuggling group, who knew that she had testified

against the leader of the smuggling group in the past. Petitioner explained that

Mario knew her by the name “Vero,” but in her prior reasonable fear interview,

Petitioner told an immigration officer she used no aliases. The IJ provided

Petitioner the opportunity to explain this omission, and she said she “overlooked

it.” The IJ found this omission to be critical and so rejected her explanation. This

rejection is not in error. See Zamanov v. Holder, 649 F.3d 969, 973–74 (9th Cir.




                                          2
2011) (upholding adverse credibility finding where petitioner omitted information

forming the basis of asylum application).

      Finally, there were numerous inconsistencies between Petitioner’s testimony

in her hearing before the IJ and her prior asylum interviews. For example, there

were inconsistencies with respect to the number of people involved in a 2014

kidnapping incident that occurred when she had previously attempted to enter the

United States. There were also inconsistencies regarding her last date of entry into

the United States. The IJ again provided Petitioner with the opportunity to explain

these inconsistencies, but ultimately rejected Petitioner’s explanations as

unpersuasive, providing specific reasons for doing so. The IJ thus properly relied

upon these inconsistencies in finding Petitioner not credible. See Rizk v. Holder,

629 F.3d 1083, 1088 (9th Cir. 2011) (“If the IJ reasonably rejects the alien’s

explanation ... the IJ may properly rely on the inconsistency as support for an

adverse credibility determination.”) (citation omitted).

      Because the IJ’s assessment of Petitioner’s demeanor along with the

omissions and inconsistencies in her testimony are sufficient to support the adverse

credibility finding, we do not address the BIA’s alternative reasons for affirming

the IJ’s determination as to withholding of removal.




                                            3
        2. Substantial evidence also supports the BIA’s conclusion that Petitioner is

not eligible for CAT protection. Petitioner’s claim for relief is based on the

testimony the BIA deemed not credible, and the country conditions evidence

Petitioner presents does not compel the conclusion that she will more likely than

not experience future torture with government consent or acquiescence. See 8

C.F.R. § 1208.18(a)(1). Moreover, Petitioner failed to argue to the BIA that she is

unable to relocate, or that relocation would not eliminate the threats of future

torture she alleges. See 8 C.F.R. § 1208.16(c)(3)(ii).

        3. Petitioner’s motion for stay pending appeal, Docket No. 1, is denied as

moot.

        PETITION DENIED.




                                           4